 

Case 1:19-cv-07485-GBD Document 24 Filed 02/10/20 Page 1 of1

Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

60 East 4279 St. Suite 4510 Telephone: (212) 317-1200
New York, New York 10165 Facsimile: (212) 317-1620
joarton@faillacelaw.com 5
£B y 2
9
<leg 1 SO ORD
February 10, 2020 nner ER Ep

 
 
  

sain ee oe
VIA ECF aa
Honorable George B. Daniel§ “ . |
United States District Court | 8°

Southern District of New Yoek® 3 =°

  

40 Foley Square \ Ce
New York, NY 10007 \ o:

Woe

Re: Cano, et al. v. Xing I

19-cy-7485; U.S. District Court, Southern District of New York ASS

 

This firm represents Plaintiffs in the above referenced matter. I write on behalf of the
parties to request the case management conference scheduled for February 12, 2020 be adjourned
for thirty days. This is the first request of its kind and is submitted on consent.

The parties are very close to settling this case. At this point, we believe it is more prudent
to invest in resolving our dispute than litigating. As such, we respectfully request the Court adjourn
the upcoming case management conference.

Thank you for your attention.
Respectfully Submitted,

/s/
Jesse S. Barton, Esq.
Michael Faillace & Associates, P.C.
60 East 42"4 Street, Suite 4510
New York, NY 10165
Tel No, (212) 317-1200
Fax No. (212) 317-1620
